Citation Nr: 1115008	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  06-09 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to waiver of recovery of an overpayment of disability compensation in the amount of $86,172.50.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1977 to December 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2005 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's request for waiver of recovery of an overpayment of VA disability compensation in the amount of $86,172.50.  This matter also arises from a December 2005 rating decision of the Waco RO, which denied service connection for hepatitis C.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In March 2008, in his substantive appeal, the Veteran requested a hearing at the RO before a Veterans Law Judge.  In November 2009, the RO sent him notification of a hearing scheduled in January 2010, but the notice letter was returned to the RO as undeliverable.  In April 2010, in a letter, the Veteran stated that he was homeless, but he provided a mailing address at which he could be contacted.  





Thereafter, the case was transferred to the Board.  The Board then sent the Veteran a letter requesting clarification as to whether he still desired a hearing before a Veterans Law Judge.  In February 2011, the Veteran responded that he desired a hearing at the RO before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).



